DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to Applicant’s amendment filed 5/24/2022.
Claims 18 are amended.
Claims 1-17 are cancelled.
Claims 18-37 are pending. Claims 28-32 have been withdrawn.

Response to Arguments
Applicant's arguments filed 5/24/2022 with respect to Stenzler and Ellwanger have been fully considered but they are not persuasive.
The Applicant argues that a person of ordinary skill in the art would not have been motivated to combine the references as suggested in the Office Action (p. 6). The Applicant generally notes that the inhalation rate in a typical smoking regime is about 5L/min or less and that dry particle inhalers require a higher rate (p. 6). Moreover, the Applicant notes that particles are generally less than 10 µm in size and that Applicant has discovered using size ranges and weight ratio of the second plurality of particles having a size of 20 µm and a ratio of 1:1 to 10:1 can be successfully delivered from the container (p. 6-7). The Applicant argues that the combination of the powder system with the single aperture creates a uniform dose of inhalation at air flow rate associated with conventional smoking regimes while all or substantially all the powder may be dispensed from the container over five or more puffs (p. 7).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the typical smoking regime of about 5L/min or less, and the uniform dosage at the typical smoking regimes over five or more puffs) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Moreover, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). In this case, the formation of a single aperture for uniform dosage at conventional smoking regimes does not negate the fact that Stenzler suggests inhaling the powder in one puff (see para. 25) and Ellwanger teaches how to deliver the dosage in a single puff (para. 9).

	The Applicant argues that a person of ordinary skill in the art would not have expected the single aperture of Ellwanger to work with the powder taught by Stenzler (p. 7) due to differences size of the particles and the density of the powder (see p. 7). Specifically, the Applicant argues that Ellwanger never mentions the particle size of the powder within the capsule (p. 7). Moreover, Ellwanger teaches that the powder has a very low density, below 0.1 g/cm3, and there is no suggestion that the powder taught in Stenzler would have such a low density (p. 7). The Applicant asserts that the density of the powder in Stenzler would not be below 0.1 g/cm3, but would likely be close to the density of the main ingredient sugar (50-99%). 
	The Examiner has noted the Applicant’s argument but does not find it persuasive. The Examiner agrees with the Applicant that Ellwanger does not teach the particle size of the powder, and Stenzler does not teach the density of the powder. 
	The Examiner first notes that Applicant’s assertion that the density of the powder in Stenzler would not be below 0.1 g/cm3 and would likely close to the density of the sugar content is not supported by objective evidence. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness."). In this case Stenzler does not disclose any powder density. Therefore, Applicant’s argument that Stenzler’s powder would not have a density below 0.1g/cm3 is unsupported. Moreover, Applicant’s argument that the density of the powder would likely be close to the density of the main ingredient is unsupported by objective evidence. The density of the powders is necessarily dependent on the particle sizes and weight percentages of the individual constituents in the powder mixture. At least at the lower end of the range for sugar (50%), the density of the powder would not be close to the density of the sugar, as there is 50% of other ingredients. 
	The Examiner notes that Stenzler’s powder is disposed in a container (para. 24, 80) but does not disclose any structure that would allow the formulation to be delivered to a user. Therefore, one of ordinary skill in the art would look to the teachings of Ellwanger to deliver the powder formulation. Both Stenzler and Ellwanger teach the formulation having a dosage of 20 mg (para. 60 and 5 respectively) and that the formulation is inhaled in one puff (para. 25 and 9 respectively). 
	Moreover, one of ordinary skill in the art would be able to modify the density of the powders of Stenzler to be within the densities disclosed in Ellwanger. Stenzler discloses adding cough suppressant having a particle size of 10-200 microns (para. 51) and flavor component having a particle size of 10-1000 microns (para. 52). One skilled in the art would be able to vary the amount and size of the cough suppressant and the flavor particles to achieve the density range of 0.1g/cm3 in Ellwanger. 
Lastly, as noted above, one of ordinary skill in the art would be motivated to modify Stenzler’s powder to have the density of 0.1g/cm3 in order to be inhaled in a single inhalation.

The Applicant argues that there is no reasonable expectation of success in combining Ellwanger and Stenzler in the manner suggested by the Examiner since Ellwanger does not even mention the particle size of the powder within the capsule (p. 8). The Applicant asserts that the single opening having a diameter of 0.5-1.5 mm would not accommodate all particle sizes (p. 8).
The Examiner has noted the Applicant’s argument but does not find it persuasive.
First, the Examiner has not depended on Ellwanger to teach a diameter of 0.5-1.5 mm, but merely to teach the open surface area of 0.1%-0.5%. Claim 18 as presently constructed requires either “a diameter of about 0.5mm to about 1.5 mm, or an open surface area…from about 0.1% to about 0.5 % the total surface area of the container.” (bolded for emphasis)
Second, as noted above, one of ordinary skill in the art would be motivated to achieve the powder density of 0.1g/cm3 in Ellwanger by modifying the particle size of the powder formulation. 

The Applicant argues that Ellwanger only mention one specific active drug- levodopa, and there is no indication that this drug would present similar challenges as nicotine (p. 8). 
The Examiner does not find Applicant’s argument persuasive because Ellwanger does not teach away from their broader disclosure of an active drug. “Disclose[d] examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.” See MPEP 2123(II).

The Applicant argues that capsules in inhalers are typically pierced at both ends to provide flow of air in order to entrain the particles (p. 9; citing WO 2015/166350).
The Examiner does not find this argument persuasive since it would not negate the Examiner’s motivation for combining Stenzler with Ellwanger- there is a need to deliver the powder formulation to a user. Moreover, WO 2015/166350 is drawn to delivery of nicotine powders at low flow rate associated with smoking articles (see p. 1, ll. 1-4) thereby providing a metered dose (p. 2, ll. 1-3) whereas Stenzler is drawn to deliver the formulation in a single puff (see para. 25). Therefore, one of ordinary skill in the art would not be motivated to look to the teachings of WO 2015/166350, as suggested by the Applicant, to pierce both ends of the capsule to obtain a metered dosage.

Applicant's arguments filed 5/24/2022 with respect to Stenzler and Dunne have been fully considered but they are not persuasive.
The Applicant argues that Dunne does not particularly advocate for a single opening as opposed to two or more openings (p. 10). The Applicant states emphasizes that Dunne’s goal is to improve reproducibility of nebulization and reduce irregularities in the opening of the capsules (citing para. 12) which has to do with the openings themselves (citing para. 13-19) (p. 10). The Applicant emphasizes that it is preferable to have a plurality of openings is particularly advantageous (citing para. 38, 142).
The Examiner does not find Applicant’s argument persuasive. “Disclose[d] examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.” See MPEP 2123(II). In this case, Dunne does not teach away from the using a single hole (see Fig. 18c-d).

The Applicant emphasizes that the Examiner’s citation of para. 142 of Dunne teaches the hole sizes of 0.1- 5mm is for two groups of holes (p. 10-11). The Applicant further mentions that the only other time Dunne teaches specific hole diameters is at para. 117 (p. 11). 
The Examiner does not find Applicant’s argument persuasive. The specification, when taken as a whole, would lead one of ordinary skill in the art to make the hole (41, 42; Fig. 18c-d) between 0.1-5 mm (see also para. 117, teaching the hole sizes are preferably between 0.01 and 5 mm in diameter, preferably between 0.5 and 1.5 mm). Since the only range of sizes for the holes is 0.01-5 mm, one of ordinary skill in the art would have applied such a range to the single hole. 

The Applicant argues that Dunne does not suggest any specific combinations of particle size of the powder, weight ratios of the two different size particles, and a single opening size (p. 11). The Applicant argues that a person of ordinary skill in the art would have to select (1) the two particle sizes of the two pluralities of particles, 92) the weight ratio of the two pluralities of particles, (3) use a single aperture, and (4) the size of the aperture (p. 11). The Applicant argues that theses need to be chosen in combination so that the sizes and weight ratio work together to appropriately entrain the particles through the single aperture, and not in a vacuum (p. 11). 
The Examiner has noted the Applicant’s argument but does not find it persuasive. Dunne and Stenzler both teach capsule amounts of 20 mg (para. 38 and 60 respectively; para 38 describes amounts of 0.1-100 mg). While Dunne does not suggest what sizes the particles are, one of ordinary skill in the art would recognize that the particle size is less than 5 mm and preferably less than 1.5 mm. This is reasonably expected since the hole sizes are between 0.1-5 mm and preferably between 0.5-1.5mm (para. 117 and 142), and the particles would require a size less than the hole size to operate. Similarly, Stenzler discloses particles in the range of 0.1-1000 microns (para. 71-73). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 18-23, 25-27, and 33-37 are rejected under 35 U.S.C. 103 as being unpatentable over Stenzler et al. (US 2017/0172996) in view of Ellwanger et al. (US 2014/0150787).
Regarding claims 18, Stenzler discloses a dry powder formulation (abstract) packed in a disposable container (paras. 24, 80) comprising the dry powder formulation comprising nicotine, at least one sugar, at least one amino acid, and further includes menthol (see para. 8) comprising: 
a mixture of nicotine salt, amino acid, and sugar formed into particles having a particle size of about 0.1 to about 5 microns (see steps 410, 412, 420, 430, and 440; see Fig. 6; paras. 71-73; equivalent to a first plurality of particles);
	flavor particles having a desired particle size of 10-1000 microns (see step 460; see Fig. 6; para 72; equivalent to a second plurality of particles); 
	Regarding the claim limitation “wherein the powder system comprises a weight ratio of the first plurality of particles to the second plurality of particles of about 1:1 to about 10:1, Stenzler’s broad disclosure teaches the weight percentages of the certain chemicals as follows: nicotine is present in an amount of 0.5 to 10% (para. 40), the amino acid is in the amount of 0.5-10% (para. 45), the sugar is in the amount of 50-99% (para. 47) (the nicotine, amino acid, and sugar forming the first particles is 51-100% of the composition), and menthol is in the amount of 0.5-20% (para. 49). Therefore, Stenzler discloses an overlapping range of ratios (51:20 to 100% first particle). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05(I). Moreover, Stenzler discloses several example formulations (see Fig. 3-4), wherein the ratio of first particles including nicotine, leucine, and lactose to second particles including menthol is 4:1 (see e.g. formulation 3) and 8:1 (see e.g. formulations 4-6). 
	However, Stenzler is silent as to the container having a single aperture extending through the container, wherein the single aperture has a diameter of about 0.5 to 1.5 mm, or an open surface area of the single aperture is in the range of 0.1 to 0.5% of the total surface area of the container. The Examiner notes that while Stenzler discloses that the formulation is disposed within the container, Stenzler does not disclose any structure in the container that would allow a user to inhale the formulation from the container. Therefore, there is a need to modify Stenzler’s container to be able to deliver the powdered formulation.
	Ellwanger teaches a device for puncturing as capsule to release powdered medicant from the capsule (abstract) comprising a capsule (219; Fig. 4) storing powders having a density below 0.10 g/cm3 including a variety of active drugs (para. 38) and a puncturing mechanism (230) used to puncture at least one hole in the dome of the capsule to release the powdered medicant (para. 39), the puncturing mechanism can be configured to puncture one hole (para. 39; interpreted as a single aperture), the puncture hole taking up a total surface area of the capsule of about 0.5% to about 2.2% (para. 49). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have punctured a hole taking up a total surface area of 0.5% of the entire capsule as in Ellwanger to the capsule of Stenzler to allow the user to consume powdered medicant without causing the capsule to collapse upon itself (Ellwanger; para. 32). 

Regarding claim 19, modified Stenzler discloses the disposable container is a capsule (para. 24). 

Regarding claim 20, modified Stenzler discloses nicotine as a free base or nicotine as a nicotine salt (para. 30).

Regarding claim 21, modified Stenzler discloses the amino acid can be leucine (para. 32). 

Regarding claim 22, modified Stenzler discloses at least 90% of the nicotine particles are less than 5 microns (para. 41, 43).

Regarding claim 23, modified Stenzler discloses that the menthol cough suppressant is 10-200 microns in size (para. 51) and may be at least about 50 microns (para. 52). Therefore, modified Stenzler discloses an overlapping range of the second plurality of particles. 
Moreover, Stenzler discloses that the size range of 10-200 microns reduces a cough caused by irritation of the oro-pharynx, the glottis vocal cords, and other anatomic regions more proximal or closer to the mouth that contain receptors that trigger cough or unwanted sensations (para. 51) such that larger particles are substantially prohibited from entering the sub-glottic airways (para. 51). Therefore, Stenzler discloses that the size of the menthol particles is a result effective variable, which affects unwanted coughing sensations and absorption in the sub-glottic airways.
It would have been obvious to said skilled artisan to have increased the size of the menthol particles to decrease the unwanted coughing sensations and absorption in the sub-glottic airways since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (see MPEP 2144.05 II(B)).

Regarding claims 25 and 34-35, modified Stenzler discloses nicotine particles formed from a mixture of (see  paras. 71-73) a nicotine salt formed by the combination of nicotine and lactic acid (para. 30; equivalent to nicotine lactate), leucine (para. 32), and trehalose (para. 31), wherein nicotine is in the amount of 0.5 to 10% (para. 40), amino acid is in the amount of 0.5 and 10% (para. 45), and sugar is in the amount of 50 to 99% (para. 47).  
Regarding the claim limitation “a nicotine content of about 1 wt% to about 10 wt%,” “5 to 15 wt% leucine” and “75-85 wt% sugar” Stenzler’s range of 0.5 to 10% for nicotine, 0.5 to 10% for leucine, and 50 to 99% for trehalose, overlap the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05(I).

Regarding claim 26, modified Stenzler discloses a total amount of formulation of 20 mg (see formulations 1-6 in Fig. 3-4). 
However, modified Stenzler is silent as to wherein the container is a size 2 to size 4 capsule.
Ellwanger further teaches that a 20 to 30 mg of traditional inhalation powder is easily accommodated in a size 3 (i.e. 0.30 cm3) or smaller capsule (para. 5). 
It would have been obvious to one of ordinary skill in the art to use a size 3 capsule to hold 20 mg of powder since is it is generally known in the art that a size 3 capsule or smaller capsule easily accommodates such an amount. [W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

Regarding claim 33, modified Stenzler discloses at least 90% of the nicotine particles are less than 3 microns (para. 41, 43), and the menthol cough suppressant is 10-200 microns in size (para. 51) and may be at least about 50 microns (para. 52), and several example formulations (see Fig. 3-4), wherein the ratio of first particles including nicotine, leucine and lactose to second particles including menthol is 4:1 (see e.g. formulation 3). Therefore, modified Stenzler discloses an overlapping range of the second plurality of particles. 
Moreover, Stenzler discloses that the size range of 10-200 microns reduces a cough caused by irritation of the oro-pharynx, the glottis vocal cords, and other anatomic regions more proximal or closer to the mouth that contain receptors that trigger cough or unwanted sensations (para. 51) such that larger particles are substantially prohibited from entering the sub-glottic airways (para. 51). Therefore, Stenzler discloses that the size of the menthol particles is a result effective variable, which affects unwanted coughing sensations and absorption in the sub-glottic airways.
It would have been obvious to said skilled artisan to have increased the size of the menthol particles to decrease the unwanted coughing sensations and absorption in the sub-glottic airways since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (see MPEP 2144.05 II(B)).

Regarding claims 27 and 36, modified Stenzler discloses menthol having a particle size of 10-200 microns (para. 51). 

Regarding claim 37, modified Stenzler discloses a total amount of formulation of 20 mg (see formulations 1-6 in Fig. 3-4), and the punctured a hole taking up a total surface area of 0.5% of the entire capsule (Ellwanger; para. 49)  wherein Stenzler suggests increasing the total dose of nicotine and increasing the amount of menthol in the formulation (see para. 62) and that there is no limitation to the particular amount of formation or concentration of nicotine within the total formulation amount (para. 63). 
However, modified Stenzler is silent as to wherein the container is a size 3 capsule.
Ellwanger further teaches that a 20 to 30 mg of traditional inhalation powder is easily accommodated in a size 3 (i.e. 0.30 cm3) or smaller capsule (para. 5). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have increased the amount of formulation and/or amount of nicotine in the formulation of Stenzler in order to increase the amount of nicotine delivered to the user therefore insuring a more consistent uptake of the total dose of nicotine (Stenzler; para. 63). Moreover, it would have been obvious to said skilled artisan to have accommodated the inhalation powder in a size 3 capsule since it is well known that 30 mg of inhalation powder is easily accommodated a capsule smaller than size 3. [W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Claims 18-25, 27, and 33-36 are rejected under 35 U.S.C. 103 as being unpatentable over Stenzler et al. (US 2017/0172996) in view of Dunne et al. (US 2014/0182587).
Regarding claims 18 and 24, Stenzler discloses a dry powder formulation (abstract) packed in a disposable container (paras. 24, 80) comprising the dry powder formulation comprising nicotine, at least one sugar, at least one amino acid, and further includes menthol (see para. 8) comprising: 
a mixture of nicotine salt, amino acid, and sugar formed into particles having a particle size of about 0.1 to about 5 microns (see steps 410, 412, 420, 430, and 440; see Fig. 6; paras. 71-73; equivalent to a first plurality of particles);
	flavor particles having a desired particle size of 10-1000 microns (see step 460; see Fig. 6; para 72; equivalent to a second plurality of particles); 
	Regarding the claim limitation “wherein the powder system comprises a weight ratio of the first plurality of particles to the second plurality of particles of about 1:1 to about 10:1, Stenzler’s broad disclosure teaches the weight percentages of the certain chemicals as follows: nicotine is present in an amount of 0.5 to 10% (para. 40), the amino acid is in the amount of 0.5-10% (para. 45), the sugar is in the amount of 50-99% (para. 47) (the nicotine, amino acid, and sugar forming the first particles is 51-100% of the composition), and menthol is in the amount of 0.5-20% (para. 49). Therefore, Stenzler discloses an overlapping range of ratios (51:20 to 100% first particle). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05(I). Moreover, Stenzler discloses several example formulations (see Fig. 3-4), wherein the ratio of first particles including nicotine, leucine and lactose to second particles including menthol is 4:1 (see e.g. formulation 3) and 8:1 (see e.g. formulations 4-6). 
	However, Stenzler is silent as to the container having a single aperture extending through the container, wherein the single aperture has a diameter of about 0.5 to 1.5 mm, or an open surface area of the single aperture is in the range of 0.1 to 0.5% of the total surface area of the container. The Examiner notes that while Stenzler discloses that the formulation is disposed within the container, Stenzler does not disclose any structure in the container that would allow a user to inhale the formulation from the container. Therefore, there is a need to modify Stenzler’s container to be able to deliver the powdered formulation.
	Dunne teaches a capsule for receiving a powdered formulation for an inhaler (abstract) comprising a capsule (31; Fig. 18c-d) having a prefabricated hole (41, 42), wherein the hole (42) has a diameter in the range of 0.1-5 mm (para. 142), wherein the hole is formed in a lateral region of the hemispherical lower end to increase the dosage delivered and the inhalable fraction introduced into the user’s lungs (para. 141), wherein the capsules typically have a length of 9-22 mm and diameters of 4-10 mm. Therefore, Dunne discloses capsules having a volume of 0.113 mL (3.14*(2)2*9 mm3) to 1.727 mL (3.14*(5)2*22 mm3).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a hole having a diameter of 0.1-5mm as in Dunne to the lateral region of Stenzler’s capsule and made the capsule have a length of 9-22 mm and a diameter of 4-10 mm as in Dunne in order to increase the dosage delivered and inhalable fraction introduced into the user’s lungs (Dunne; para. 141) which is known to be beneficial in the art (Dunne; see para. 12). 

Regarding claim 19, modified Stenzler discloses the disposable container is a capsule (para. 24). 

Regarding claim 20, modified Stenzler discloses nicotine as a free base or nicotine as a nicotine salt (para. 30).

Regarding claim 21, modified Stenzler discloses the amino acid can be leucine (para. 32). 


Regarding claim 22, modified Stenzler discloses at least 90% of the nicotine particles are less than 5 microns (para. 41, 43).

Regarding claim 23, modified Stenzler discloses that the menthol cough suppressant is 10-200 microns in size (para. 51) and may be at least about 50 microns (para. 52). Therefore, modified Stenzler discloses an overlapping range of the second plurality of particles. 
Moreover, Stenzler discloses that the size range of 10-200 microns reduces a cough caused by irritation of the oro-pharynx, the glottis vocal cords, and other anatomic regions more proximal or closer to the mouth that contain receptors that trigger cough or unwanted sensations (para. 51) such that larger particles are substantially prohibited from entering the sub-glottic airways (para. 51). Therefore, Stenzler discloses that the size of the menthol particles is a result effective variable, which affects unwanted coughing sensations and absorption in the sub-glottic airways.
It would have been obvious to said skilled artisan to have increased the size of the menthol particles to decrease the unwanted coughing sensations and absorption in the sub-glottic airways since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (see MPEP 2144.05 II(B)).

Regarding claims 25 and 34-35, modified Stenzler discloses nicotine particles formed from a mixture of (see  paras. 71-73) a nicotine salt formed by the combination of nicotine and lactic acid (para. 30; equivalent to nicotine lactate), leucine (para. 32), and trehalose (para. 31), wherein nicotine is in the amount of 0.5 to 10% (para. 40), amino acid is in the amount of 0.5 and 10% (para. 45), and sugar is in the amount of 50 to 99% (para. 47).  
Regarding the claim limitation “a nicotine content of about 1 wt% to about 10 wt%,” “5 to 15 wt% leucine” and “75-85 wt% sugar” Stenzler’s range of 0.5 to 10% for nicotine, 0.5 to 10% for leucine, and 50 to 99% for trehalose, overlap the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05(I).

Regarding claims 27 and 36, modified Stenzler discloses menthol having a particle size of 10-200 microns (para. 51). 

Regarding claim 33, modified Stenzler discloses at least 90% of the nicotine particles are less than 3 microns (para. 41, 43), and the menthol cough suppressant is 10-200 microns in size (para. 51) and may be at least about 50 microns (para. 52), and several example formulations (see Fig. 3-4), wherein the ratio of first particles including nicotine, leucine and lactose to second particles including menthol is 4:1 (see e.g. formulation 3). Therefore, modified Stenzler discloses an overlapping range of the second plurality of particles. 
Moreover, Stenzler discloses that the size range of 10-200 microns reduces a cough caused by irritation of the oro-pharynx, the glottis vocal cords, and other anatomic regions more proximal or closer to the mouth that contain receptors that trigger cough or unwanted sensations (para. 51) such that larger particles are substantially prohibited from entering the sub-glottic airways (para. 51). Therefore, Stenzler discloses that the size of the menthol particles is a result effective variable, which affects unwanted coughing sensations and absorption in the sub-glottic airways.
It would have been obvious to said skilled artisan to have increased the size of the menthol particles to decrease the unwanted coughing sensations and absorption in the sub-glottic airways since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (see MPEP 2144.05 II(B)).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONNY V NGUYEN whose telephone number is (571)272-8294. The examiner can normally be reached Monday - Thursday; 8:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SONNY V NGUYEN/Examiner, Art Unit 1747                                                                                                                                                                                                                                       
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712